Oldham, C.
This was an action which originated in the county court of Saline county, Nebraska, on the approval of the final settlement of the executor of the estate of Cornelius Van Auken, deceased. An appeal ivas taken from the judgment of the county court on the allowance of certain claims in favor of the executor. The items in contest were a claim for $200 for caring for the property, and a claim for $500 for extraordinary seivices in examining briefs and attending court, etc., during the litigation of causes in which the estate was a party. There was also a claim allowed against the executor for $100 received on rents of a portion of the demised premises during the settlement of the estate. The district court allowed this claim against the executor, reduced his claim for caring for the estate from $200 to $100, and disallowed his claim of $500 *745for extraordinary services. Tlie court allowed the attorney’s fees of counsel who represented the executor in the contest, also the costs expended in litigation and other items of expense, about which there is no dispute. To reverse this judgment the executor has appealed to this court.
A very imperfect and a very unsatisfactory transcript and bill of exceptions have been filed in the cause. The transcript fails to show that any motion for a new trial was ever filed in the court below, and it is contended by counsel for the appellee that no such motion was in fact filed at the term of court at which the judgment was rendered. This omission would properly excuse us from a further examination of the record. The bill of exceptions contains no copy of the last will and testament of the deceased, Yan Auken; but from such evidence as is before us we are fully satisfied that the judgment of the trial court is right and fully sustained by the evidence.
We therefore recommend that the judgment of the district court be affirmed.
Ames and Epperson, CC., concur.
By the Court: For the reasons given in the foregoing-opinion, the judgment of the district court is
Affirmed.